Title: To James Madison from the Tennessee Congressional Delegation, 17 April 1816
From: Tennessee Congressional Delegation
To: Madison, James


                    
                        Sir,
                        
                            Washington City
                            17th. April 1916
                        
                    
                    The undersigned consider it their duty to draw the attention of the Executive to the situation of the State of Tennessee, which they have the honor to represent, in regard to the Indian claim still existing to lands within its chartered limits.
                    The western section of the State embracing its whole width from North to South; and from the Mississippi to the Tennessee river, and towards the Southern part of the State across the latter river to the river Elk, containing about eight millions of acres is claimed by the Chickasaw Indians; none of whom, it is believed, reside thereon, and few if any use it even as hunting grounds, as the game is understood to be chiefly destroyed. A great portion of this tract was granted by the State of North Carolina to individuals more than twenty five years ago; whose rights are guaranteed to the holders by the act of cession made by that State of the territory now composing the State of Tennessee to the United States.
                    The undersigned forbear to dwell on the great inconvenience and loss which individual claimants experience by being deprived of the use and benefit of their lands for so many years; as well as the risk they run of losing them entirely on account of not being able to identify their boundaries by reason of the land marks being destroyed by time and accidents.
                    The South-Eastern section of the State, extending across the Tennessee river, and reaching to the heart of the present settlements, containing nearly four millions of acres, a part of which has also been granted to individuals in the manner above stated, is claimed by the Cherokees; few of whom reside thereon; especially North of the Tennessee river; and the game is said to be so destroyed as to be of little or no value.
                    Thus circumstanced, nearly half her territory incumbered with Indian claims and excluded from Settlement, the state of Tennessee has looked with anxiety, but at the same time with confidence to the national government, in the expectation that it would in due time adopt the requisite measures to effect the extinction of those claims and thereby give expansion to her settlements, as well as enable individuals to get possession of their just rights. During a State of war with a powerful enemy, when the undivided resources of the nation as well as the attention of the government might be required to vindicate her rights & avenge her wrongs, Tennessee forbore to press her claims on this head; but on the return of peace, the restoration of our affairs to their usual tranquility and of our finances to a flourishing condition, she feels herself authorised to bring the subject to the immediate view of the general government, that it may receive the consideration to which it is conceived to be justly entitled.
                    
                    The undersigned therefore entertain the hope that for the purpose of effecting the extinction of those Indian claims, an object so much desired by the State they represent, it may accord with the Executive views of propriety to direct such treaty or treaties to be held with the Chickasaw and Cherokee nations of Indians as the occasion may require, and at such times and places as may be considered most convenient to the parties concerned. The undersigned have the honour to be, with very great respect Sir, Your most obt.
                    
                        
                            G. W. CampbellJohn WilliamsS. PowellB.H. HendersonN: CannonI. ThomasW G.BlountJ.B. Reynolds
                        
                    
                